Authority of State Officials to Share Motor
                                 Vehicle Record Information with the
                               Department of Defense or Its Contractors
         The Drivers’ Privacy Protection Act permits state Department of Motor Vehicles offices to release
           covered information in motor vehicle records to both the Department of Defense and private entities
           acting on DoD’s behalf, provided that the records are used for a statutorily approved purpose of
           DoD, such as military recruitment.

                                                                                              May 24, 2001

                       MEMORANDUM OPINION FOR THE ACTING GENERAL COUNSEL
                                   DEPARTMENT OF DEFENSE

             This memorandum responds to your request for our opinion whether the Driv-
         ers’ Privacy Protection Act (“DPPA”), 18 U.S.C. §§ 2721-2725 (1994 & Supp. V
         1999), precludes state officials from providing certain information related to motor
         vehicle records to the Department of Defense (“DoD”) or its contractors in
         conjunction with military recruiting efforts.
             According to your memorandum, the Joint Recruiting Advertising Program
         (“JRAP”) in the DoD conducts military recruiting. See Letter for Randolph D.
         Moss, Assistant Attorney General, Office of Legal Counsel, from Douglas A.
         Dworkin, General Counsel, Department of Defense at 1 (Nov. 6, 2000). To
         facilitate this effort, JRAP provides lists of names and contact information of
         prospective recruits to the military services which in turn use these lists as the
         basis for direct mail advertising in support of military recruitment. Id. Pursuant to
         contract, a private organization, Bates Advertising USA, Inc., provides the lists to
         JRAP. Id. Bates Advertising prepares these lists based on information contained in
         lists it purchases from another private organization, American Students Lists
         (“ASL”), which acquires its information from a variety of sources, including
         information from state Department of Motor Vehicles (“DMV”) offices. Id.
         Recently, some state DMV offices have refused to make this information available
         to ASL because of concern that the DPPA “prohibits them from selling or giving
         personal information to ASL and JRAP.” 1 Id.
             The DPPA provides generally as follows:

                  Except as provided in subsection (b), a State department of motor
                  vehicles, and any officer, employee, or contractor, thereof, shall not
                  knowingly disclose or otherwise make available to any person or



             1
               JRAP sometimes purchases information from those state DMV offices that have not provided the
         information to ASL. Id.




                                                         118




227-329 VOL_25_PROOF.pdf 128                                                                                10/22/12 11:10 AM
                   Authority of State Officials to Share Motor Vehicle Record Information with DoD


                      entity personal information about any individual obtained by the
                      department in connection with a motor vehicle record.

             18 U.S.C. § 2721(a). 2 One of the exceptions contained in subsection (b) provides
             that the covered personal information may be disclosed “[f]or use by any govern-
             ment agency, including any court or law enforcement agency, in carrying out its
             functions, or any private person or entity acting on behalf of a Federal, State, or
             local agency in carrying out its functions.” Id. § 2721(b)(1).
                 Because military recruitment is a function of the DoD, a government agency,
             the plain language of this statutory exception—sanctioning the release of covered
             information to government agencies carrying out agency functions—permits state
             officials to release such information to the DoD for military recruiting purposes.
             The statutory exception by its terms also permits the release of protected infor-
             mation to private entities acting on the behalf of government agencies in carrying
             out government agency functions. Thus, the DPPA permits State DMV offices to
             release protected information to both the DoD and private entities acting on the
             DoD’s behalf, as long as the requesters will use the covered information for a
             permissible purpose such as military recruitment. 3 The DPPA further provides that
             “[a]n authorized recipient of personal information . . . may resell or redisclose the
             information only for a use permitted” under the statute. See 18 U.S.C. § 2721(c).
             Thus, once the DoD and the private entities receive such information, both entities
             must be careful to use the information only for a statutorily approved purpose. See
             id. § 2721(b)(1)-(14) (setting forth permissible uses of information).

                                                                  SHELDON BRADSHAW
                                                               Deputy Assistant Attorney General
                                                                   Office of Legal Counsel




                 2
                   Persons who knowingly violate any provision of the DPPA are subject to criminal fines, see 18
             U.S.C. § 2723(a), and a state DMV that has “a policy or practice of substantial noncompliance” is
             subject to a civil penalty by the Attorney General, see id. § 2723(b).
                 3
                   Whether a particular private entity is in fact acting on the DoD’s behalf under the terms of this
             statute would require an analysis of the application of criminal and agency law to the set of facts in
             question, an inquiry which is beyond the scope of this opinion.




                                                              119




227-329 VOL_25_PROOF.pdf 129                                                                                  10/22/12 11:10 AM